DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on October 21, 2021 were received and fully considered. Claim 1 was amended in a manner that overcomes the previous 35 USC 101 and 35 USC 103 rejections, thereby placing the application in condition for allowance. Regarding the previous 35 USC 101 rejection, Examiner agrees that the amendment recites additional limitations (specific regards to the feature extraction cycle) that integrates the claimed invention into a practical application. Please see below for more detail.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “during a feature extraction cycle, extract the first feature point based on a systolic blood pressure (SBP) that is based on the first detection signal in a first duration of the pulse wave, and extract the second feature point based on the second detection signal in a second duration which is a duration different from the first duration, while the sensor is continuously receiving the first detection signal and the second detection signal, by setting a starting point of the feature extraction cycle to a time when a subtraction of a second moving average value of the second detection signal from a first moving average value of the first detection signal changes from a negative value to a positive value, and setting an end point of the feature extraction cycle to a time when the subtraction changes back to the negative value from the positive value, and convert the feature amount into the blood pressure value based on the first and second feature points,” which in combination with the rest of the claimed invention is allowable over the prior art of record. The closest teachings to the currently claimed invention were the references cited in the previous office action. However, none of the previously cited references teach and/or suggest during a feature extraction cycle, extract the first feature point based on a systolic blood pressure (SBP) that is based on the first detection signal in a first duration of the pulse wave, and extract the second feature point based on the second detection signal in a second duration which is a duration different from the first duration, while the sensor is continuously receiving the first detection signal and the second detection signal, by setting a starting point of the feature extraction cycle to a time when a subtraction of a second moving average value of the second detection signal from a first moving average value of the first detection signal changes from a negative value to a positive value, and setting an end point of the feature extraction cycle to a time when the subtraction changes back to the negative value from the positive value, and convert the feature amount into the blood pressure value based on the first and second feature points.
Therefore, claims 1-8 and 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791